Citation Nr: 1015130	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for PTSD.  In 
September 2008, this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears that additional treatment records may be 
outstanding.  The Board notes that the most recent VA medical 
records are dated in September 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

The Veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
Veteran's service personnel records reflect that he served as 
a fireman and an engineman aboard aircraft carriers.  The 
service records do not show that the Veteran received any 
awards denoting participation in combat.  Pursuant to the 
Board's September 2008 remand, the RO attempted to verify the 
Veteran's alleged stressors with the Modern Military Branch 
National Archives and Operational Archives Branch, Naval 
Historical Center.  While VA was able to verify that an 
aircraft crash occurred aboard the USS Kitty Hawk, it was 
noted that the crash occurred after the Veteran's discharge 
from service.  In addition, logs from the USS Pomodon did not 
mention any engine explosion.  Accordingly, in February 2010, 
VA made a formal finding of the unavailability of any 
additional service records and determined that all efforts to 
obtain the records had been exhausted and that further 
attempts to locate the records would be futile.

The Veteran's service medical records are negative for a 
psychiatric disorder.  At his May 1972 separation 
examination, the psychiatric examination was normal.  Post-
service medical records show that the Veteran received 
outpatient psychiatric treatment at the VA Palo Alto Health 
Care System.  In September 2003, he was diagnosed with PTSD.  
The VA medical provider noted that while the Veteran did not 
serve in combat, he dealt with traumatic events such as 
removing bodies from airplanes that had crashed in the ocean 
near the aircraft carriers on which he was working.  In 
December 2004, the Veteran underwent a VA psychiatric 
examination at which time he reported multiple in-service 
stressors while serving aboard the USS Pomodon and the USS 
Kitty Hawk.  The Veteran further stated that in November 
1973, after he separated from service, he crashed his 
motorcycle while under the influence of drugs and was in a 
coma for two months.  He was diagnosed with PTSD, with 
associated depression and personality change secondary to 
traumatic brain injury.  Based upon the Veteran's statements, 
a clinical examination, and a review of the claims folder, 
the VA examiner opined that the Veteran had PTSD with 
associated depression and a personality disorder secondary to 
the traumatic brain injury he had incurred in November 1973.  
The record thereafter reflects that the Veteran has received 
ongoing treatment for symptoms of PTSD and other mental 
disorders.  In June 2008, the Veteran endorsed persistent and 
significant PTSD symptoms, moderate to severe depression, and 
recurrent panic attacks due to an ongoing struggle with his 
VA claim for PTSD and his health issues, including diabetes 
mellitus, sleep apnea, and organic impotence.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current 
psychiatric disorder to his active service.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This remand will allow service connection 
for all current psychiatric disorders to be considered.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on 
remand should specifically reconcile the opinion with the 
December 2004 VA opinion and opinions and any other opinions 
of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since September 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the December 2004 VA opinion.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide 
a full multiaxial diagnosis pursuant to 
DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include 
PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
each psychiatric disorder was incurred 
in or is due to or the result of the 
Veteran's service or was present during 
his service.  If a disorder is more 
likely (greater than 50 percent 
probability) due to a post-service 
event, the examiner should so state.  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a psychiatric disorder, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

